BOOCHEVER, Circuit Judge,
Concurring:
While I agree that almost all rules may be subject to exceptions for unforeseen contingencies, I do not believe it is necessary in this case to carve even the narrow exception to Fisher v. INS, 79 F.3d 955 (9th Cir.1996) (en banc), proposed by the majority. As the opinion states, under Fisher “[w]e may review out-of-record evidence only where (1) the Board considers the evidence____” Id. at 964.
The Board’s decision in this ease relied in part on Lising’s mistaken testimony that he had not listed his two children on his application for naturalization. While a narrow construction of the provision of Fisher quoted above might indicate that the Board only considered Lising’s testimony about the application, I believe it is preferable to interpret the provision more broadly, and would conclude that the Board considered the application for naturalization, which was in the INS files. In other words, when the Board bases a decision on testimony regarding the contents of a document in the INS files, I believe that it considers that document, and accordingly that “[w]e may review [that] out-of-record evidence.”